DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
1.	This office action is in response to the amendment submitted by Applicant(s) on 07/19/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1-34 are still pending. 
3. 	Claims 32-34 are new.
4. 	Applicant's amendments to claims and new claims are accepted because do not introduce new matter pursuant to MPEP 2163.

II. Rejections Under 35 U.S.C. 102
5.	With respect to claims 1 and 32-34, Applicant’s arguments have been considered but are moot in view of the newly found prior art because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching, or, matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



6.	Claim(s) 1 and 32-34 are/is rejected under 35 U.S.C. 103 as being unpatentable over WATANABE KAZUYA et al (Publication/Bibliographic data No.: DE102016104285 hereinafter mentioned “Watanabe”, which was submitted via IDS and used in the previous office action) in view of WERNER TIMUR (Publication/Bibliographic data No.: DE102015218855 hereinafter mentioned as “Werner”).

As per claim 1, Watanabe discloses:
A magnetic field angle sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
a bridge structure (Fig. 3, see structure formed by bridges 14 and 24. Also see [0095]) comprising:
a sine bridge (Fig. 3, see bridge 24. Also see [0073] and [0095]) configured to generate a sinusoidal signal (Fig. 3, see signal S2. Also see [0095] and [0084]) indicative of a magnetic field along a first axis (see [0084] and [0095]. The D2 Y-direction of Watanabe);
a cosine bridge (Fig. 3, see bridge 14. Also see [0073] and [0095]) configured to generate a cosinusoidal signal (Fig. 3, see signal S1. Also see [0095] and [0083]) indicative of the magnetic field along a second axis (see [0083] and [0095]. The D1 X-direction of Watanabe) that is orthogonal with respect to the first axis (Fig. 2, see vertical D2 in the Y-direction and horizontal D1 in the X-direction. Also see [0083]-[0084]);
wherein one of the sine bridge or the cosine bridge (Fig. 3, see bridge 14. Also see [0073] and [0095]) comprises:
a first set of at least two magnetoresistance elements (Fig. 3, see MR elements R111 and R112. Also see [0075]);
a second set of at least one magnetoresistance element (Fig. 3, see MR elements R121 and/or R122. Also see [0075]);
a third set of at least one magnetoresistance element (Fig. 3, see MR elements R141 and/or R142. Also see [0075]); and
a fourth set of at least one magnetoresistance element (Fig. 3, see MR elements R131 and/or R132. Also see [0075]),
wherein an average reference direction of the first set of at least two magnetoresistance elements (Fig. 3, see solid arrows of the MR elements R111 and R112. Also see [0075]) is equal to an average reference direction of the third set of at least one magnetoresistance element (Fig. 3, see solid arrows of the MR elements R141 and R142. Also see [0075]), and
wherein an average reference direction of the second set of at least one magnetoresistance element (Fig. 3. See solid arrows of the MR elements R121 and R122. Also see [0075]) is equal to an average direction angle of the fourth set of at least one magnetoresistance element (Fig. 3, see solid arrows of the MR elements R131 and R132. Also see [0075]).
Watanabe does not explicitly disclose:
wherein the first set of at least two magnetoresistance elements comprises at least two magnetoresistance elements arranged in parallel to each other.
However, Werner further discloses:
wherein the first set of at least two magnetoresistance elements comprises at least two magnetoresistance elements arranged in parallel to each other (Fig. 12, see any of the four set of magnetoresistive sensors 10/19 and/or 10’/19 . Also see [0088] and 0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the magnetoresistance elements being “wherein the first set of at least two magnetoresistance elements comprises at least two magnetoresistance elements arranged in parallel to each other” disclosed by Werner into Watanabe, with the motivation and expected benefit related to improving the sensor bridge by increasing accuracy of the angle signal determined by the arithmetic unit (Werner, Paragraph [0006]), and also providing space-saving and cost-effective manner and delivers good results, thus, only extremely small offset errors occur and, moreover, the signal-to-noise ratio is improved (Werner, Paragraph [0098]).
it will be apparent that numerous modifications and variations of the present invention are possible” (Watanabe, Paragraph [0173]).

As per claim 32, the combination of Watanabe and Werner discloses the magnetic field angle sensor of claim 1 as described above.
Werner, with the obvious combination set forth above in claim-1, further discloses: 
wherein the second set of at least one magnetoresistance element comprises at least two magnetoresistance elements (Fig. 12, see any of the four set of magnetoresistive sensors 10/19 and/or 10’/19 . Also see [0088] and 0054]), and
wherein the second set of at least one magnetoresistance elements comprises at least two magnetoresistance elements arranged in series to each other (Fig. 12, see any of the four set of magnetoresistive sensors 10/19 and/or 10’/19 . Also see [0088] and 0054]).

As per claim 33, the combination of Watanabe and Werner discloses the magnetic field angle sensor of claim 1 as described above.
Werner, with the obvious combination set forth above in claim-1, further discloses: 
wherein the second set of at least one magnetoresistance element comprises at least two magnetoresistance elements (Fig. 12, see any of the four set of magnetoresistive sensors 10/19 and/or 10’/19 . Also see [0088] and 0054]), and
wherein the second set of at least one magnetoresistance elements comprises at least two magnetoresistance elements arranged in parallel to each other (Fig. 12, see any of the four set of magnetoresistive sensors 10/19 and/or 10’/19 . Also see [0088] and 0054]).

As per claim 34, the combination of Watanabe and Werner discloses the magnetic field angle sensor of claim 1 as described above.
Werner, with the obvious combination set forth above in claim-1, further discloses: 
wherein the second set of at least one magnetoresistance element comprises at least two magnetoresistance elements (Fig. 12, see any of the four set of magnetoresistive sensors 10/19 and/or 10’/19 . Also see [0088] and 0054]), and
wherein the second set of at least two magnetoresistance elements comprises two or more magnetoresistance elements arranged in parallel to each other (Fig. 12, see any of the four set of magnetoresistive sensors 10/19 and/or 10’/19 . Also see [0088] and 0054]), and at least one magnetoresistance element in series with the two or more magnetoresistance elements (Fig. 12, see any of the four set of magnetoresistive sensors 10/19 and/or 10’/19 . Also see [0088] and 0054]).

Reasons for Allowability / Allowable Subject Matter
7. 	Claims 2-31 are allowed. 

8.	The following is an examiner's statement of reasons for allowance:
 
9. 	Regarding claim 19, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a first magnetoresistance element having a reference angle that is at an angle φc from the average reference angle of the first set of at least two magnetoresistance elements; and
a second magnetoresistance element having a reference angle that is at an angle -φc from the average reference angle of the first set of at least two magnetoresistance elements. 

10.	Claims 2-18, 21-24 and 26-31 are allowed due to the fact that they further limit and depend on claim 19.

Regarding claim 25, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a first magnetoresistance element having a reference angle that is an adjusted angle, φadj, from the average reference angle of the first set of at least two magnetoresistance elements; and
a second magnetoresistance element having a reference angle that is -φadj from the average reference angle of the first set of at least two magnetoresistance elements; and
a third magnetoresistance element having a reference direction in a sensitive direction,
wherein the sensitive direction is an average reference direction of the first, second and third magnetoresistance elements. 

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	KOMASAKI (Pub. No.: US 2012/0095712) teaches “An angle detection unit including first to third arithmetic units receives first and second signals that are associated with intensities of components of a rotating magnetic field in mutually different directions. The first arithmetic unit generates a sum of squares signal made up of the sum of squares of the first and second signals” (Abstract). 
b)	Noguchi (Pub. No.: US 2015/0192432) teaches a “A magnetic sensor for detecting the position of a magnet in an X direction includes two magnetic sensor elements which are disposed to be spaced apart from each other in a Y direction and are disposed to face the magnet in a Z direction, in which a soft magnetic body is provided to be located between the magnet and the two magnetic sensor elements and to be located between the two magnetic sensor elements, the two magnetic sensor elements are provided in a range in which magnetic flux which is generated from the magnet saturates magnetization of free magnetic layers of the two magnetic sensor elements” (Abstract). 

13.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Mon thru Fri from 8:00am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867